DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21, 26, 33, and 35 are objected to because of the following informalities:  
Claims 21 and 33 recite “elongate manipulation” in line 3 which should read “elongate manipulation member”. 
Claims 26 and 35 recite “insider” in line 2 which should read “inside”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23, and 34 recite the limitation “wherein the expandable member comprises a plurality of filaments”. It is unclear to the examiner if “a plurality of filaments” is meant to be directed towards “the plurality of filaments” previously disclosed in claim 21 or towards a different set of filaments, other than the ones recited in claim 21. For examination purposes, “wherein the expandable member comprises a plurality of filaments” will be interpreted as “wherein the plurality of filaments are”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21,22, 24-30, 33-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusleika (US 20050203569).
Regarding claims 21 and 33, Kusleika discloses a system (10) (Fig. 1) comprising:
a catheter (C) having a lumen (Fig. 9, para. 0048); 
an elongate manipulation member 20 having a distal section 22 (Fig. 2, para. 0027), the elongate manipulation member 20 configured to slidably extend through the catheter lumen (Figs. 9-10, 0048);
an expandable member 50 coupled to the distal section 22 of the elongate manipulation member 20 (Fig. 2), the expandable member comprising a plurality of filaments forming a central portion with a maximum transverse dimension, a proximal portion having a proximally tapering outer dimension, and a distal portion having a distally tapering outer dimension (see annotated Fig. 3 below); and
a proximal band 65 attached to the proximal end portion of the expandable member (Fig. 2) and coupled to the elongate manipulation member 20 (Fig. 2, para. 0034-35).

    PNG
    media_image1.png
    313
    428
    media_image1.png
    Greyscale

Annotated Fig. 3 of Kusleika
Regarding claims 22 and 34, Kusleika discloses wherein the plurality of filaments are braided or woven (para. 0031).
Regarding claim 24, Kusleika discloses wherein the expandable member is self- expanding (para. 0071).
Regarding claim 25, Kusleika discloses wherein the proximal band 65 is radiopaque (para. 0071).
Regarding claims 26 and 35, Kusleika discloses wherein the proximal band 65 comprises a tube 61b with an inside diameter larger than an outside diameter of the elongate manipulation member (para. 0035-36).
Regarding claims 27 and 36, Kusleika discloses wherein the elongate manipulation member 20 extends through the expandable member 50 (Fig. 1).
Regarding claims 28 and 37, Kusleika discloses wherein a segment of the elongate manipulation member 20 distal to the expandable member 50 has a curved shape in the absence of any externally applied force (Fig. 12 best shows the distal tip 25 having the distalmost segment of the tip having a curved shape).
Regarding claim 29, Kusleika discloses wherein the elongate manipulation member 20 extends distally of the expandable member 50 (Fig. 1, para. 0027).
Regarding claims 30 and 38, Kusleika discloses wherein the proximal band is slidably coupled to the elongate manipulation member (para. 0028, 0031).
Regarding claims 32 and 40, Kusleika discloses wherein the distal portion of the expandable member comprises an outwardly concave section (see annotated Fig. 2 below).

    PNG
    media_image2.png
    311
    481
    media_image2.png
    Greyscale

Annotated Fig. 2 of Kusleika
Claims 21, 22, 24, 25, 27, 29, 31-34, 36, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiorella et al. (US 20070208367) [hereinafter Fiorella].
Regarding claims 21 and 33, Fiorella discloses a system comprising:
a catheter 232 having a lumen 242 (Fig. 6A, para. 0039); 
an elongate manipulation member 124c having a distal section (Fig. 3), the elongate manipulation 124c configured to slidably extend through the catheter lumen (Figs. 6A-C, para. 0042-0043);
an expandable member 100 coupled to the distal section of the elongate manipulation member (Fig. 3), the expandable member 100 comprising a plurality of filaments forming a central portion with a maximum transverse dimension (see annotated Fig. 3[a]), a proximal portion 104c having a proximally tapering outer dimension, and a distal portion 106c having a distally tapering outer dimension (Fig. 3); and
a proximal band 132c attached to a proximal end portion of the expandable member 100 and coupled to the elongate manipulation member 124 (Fig. 3).

    PNG
    media_image3.png
    230
    459
    media_image3.png
    Greyscale

Annotated Fig. 3[a] of Fiorella
Regarding claims 22 and 34, Fiorella discloses wherein the plurality of filaments are braided or woven (Fig. 3, para. 0023).
Regarding claim 24, Fiorella discloses wherein the expandable member is self- expanding (para. 0046).
Regarding claim 25, Fiorella discloses wherein the proximal band 132c [of section 104c] is radiopaque (para. 0028, 0033)
Regarding claims 27 and 36, Fiorella discloses wherein the elongate manipulation member 124c extends through the expandable member 50 (Fig. 3).
Regarding claim 29, Fiorella discloses wherein the elongate manipulation member 124c extends distally of the expandable member 100 (Fig. 3)).
Regarding claims 31 and 39, Fiorella discloses wherein the proximal band 132c [of section 104c] is fixed with respect to the elongate manipulation member 124c (para. 0033 discloses that the proximal band attaches the proximal portion of the expandable member to the elongate manipulation member i.e. guidewire; para. 0026-0027 discloses that the elongate manipulation member i.e. guidewire is affixed to the expandable member in a permanent manner).
Regarding claims 32 and 40, Fiorella discloses wherein the distal portion 106c of the expandable member 100 comprises an outwardly concave section (see annotated Fig. 3[b] below).

    PNG
    media_image4.png
    250
    473
    media_image4.png
    Greyscale

Annotated Fig, 3[b] of Fiorella
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kusleika (US 20050203569), as applied to claim 21 above, and further in view of Dunfee et al. (US 20070156168) [hereinafter Dunfee].
Regarding claim 23, Kusleika discloses all the limitations set forth above in claim 21, including the expandable member 50 comprising a plurality of filaments (Fig. 2, para. 0027). Kusleika further discloses wherein the plurality of filaments are formed of wire (para. 0027). However, the prior art does not explicitly disclose that the wire has a round cross-section.
Dunfee in the same field of endeavor teaches an expandable basket 110 comprising a plurality of filaments 404 (Figs. 1 and 4, para. 0028), wherein the plurality of filaments are formed of wire having a round cross-section (para. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of the plurality of filaments in Kusleika to include the round cross-sectional shape, as taught by Dunfee, particularly since Dunfee teaches that it is known in the art to use wires having a round cross-section to form an expandable filter (para. 0027-28), and therefore one skilled in the art would have had a reasonable expectation of success.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorella et al. (US 20070208367) [hereinafter Fiorella] as applied to claim 21 above, and further in view of Dunfee et al. (US 20070156168) [hereinafter Dunfee].
Regarding claim 23, Fiorella discloses all the limitations set forth above in claim 21, including wherein the expandable member 100 comprising a plurality of filaments (Fig. 3, para. 0022). Fiorella further discloses wherein the plurality of filaments are formed of wire (para. 0022). However, the prior art does not explicitly disclose that the wire has a round cross-section.
Dunfee in the same field of endeavor teaches an expandable basket 110 comprising a plurality of filaments 404 (Figs. 1 and 4, para. 0028), wherein the plurality of filaments are formed of wire having a round cross-section (para. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of the plurality of filaments in Fiorella to include the round cross-sectional shape, as taught by Dunfee, particularly since Dunfee teaches that it is known in the art to use wires having a round cross-section to form an expandable filter (para. 0027-28) and therefore one skilled in the art would have had a reasonable expectation of success.
Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella et al. (US 20070208367) [hereinafter Fiorella] as applied to claims 21 and 33 above, and further in view of Bashiri et al. (US 7052500) [hereinafter Bashiri].
Regarding claims 30 and 38, Fiorella discloses all the limitations set forth above in claims 21 and 33, including the proximal band 132c [of section 104c] attached to the proximal end portion 104c of the expandable member 100 and coupled to the elongate manipulation member 124 (Fig. 3). However, Fiorella fails to disclose wherein the proximal band is slidably coupled to the elongate manipulation member.
Bashiri in the same field of endeavor teaches a clot retrieving device comprising an elongate manipulation member 116 and an expandable member 10, 210 having a proximal band 18, 118d, wherein the proximal band 18,118 can either be slidably or fixedly coupled to the elongate manipulation member 116 (Figs. 1, 9, col. 3 lines 3-16 and col. 4 lines 49-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal band of Fiorella to be slidably coupled to the elongate manipulation member, since Bashiri teaches that the connections between the filter and the proximal band can be slidably or fixedly coupled to one another and would yield the predictable result of enabling the filter to be free to slide along the guidewire in the deployed configuration (col. 4 lines 49-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771